Citation Nr: 1031017	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of laxity of the left knee, status post anterior 
cruciate ligament reconstruction, currently rated as 10 percent 
disabling.

2.  Evaluation of chondromalacia of the patella and medial 
condyle, status post anterior cruciate ligament reconstruction of 
the left knee, currently rated as noncompensably disabling.

3.  Evaluation of thoracic strain and osteoarthritis of the 
thoracic spine, currently rated a 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 until September 
2006 and from May 2007 until October 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, 
North Carolina.  During the pendency of this appeal, jurisdiction 
was transferred to the RO in Reno, Nevada.

The issue of evaluation of thoracic strain and osteoarthritis of 
the thoracic spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Laxity of the left knee has been productive of mild 
instability to varus/valgus stress.

2.  Chondromalacia of the left patella and medial condyle has 
been productive of the functional equivalent of flexion to 120 
degrees, extension to zero degrees, and pain on manipulation.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for laxity of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a disability rating of 10 percent for 
chondromalacia of the left patella and medial condyle have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims arises from appeal of initial evaluations 
following grants of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA.  Nonetheless, the Board 
notes that during his September 2009 hearing before the 
undersigned, the Veteran was given specific guidance on the types 
of evidence which he may wish to submit in support of his claim.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained, as have 
records of VA and private treatment.  Furthermore, the Veteran 
was afforded a VA examination in June 2009 during which the 
examiner took down the Veteran's history, considered objective 
diagnostic data, and reached a conclusion based on the 
examination that is consistent with the record.  The examination 
is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of his claims are also of 
record, including testimony provided at a September 2009 hearing 
before the undersigned where the presiding Veterans Law Judge 
clarified the issues on appeal and identified potentially 
relevant additional evidence that the appellant may submit in 
support of his claim.  These actions by the undersigned 
supplement VA's compliance with the VCAA and serve to satisfy the 
obligations imposed by 38 C.F.R. § 3.103.  The Board has 
carefully considered statements by the Veteran and concludes that 
no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Ratings On Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

At the outset, the Board notes that the Veteran's claims of 
entitlement to higher ratings are appeals from the initial 
assignment of a disability ratings in September 2006.  When a 
claimant is awarded service connection and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

Factual Background

The Veteran underwent reconstructive surgery of his left anterior 
cruciate ligament (ACL) during service, in October 2003.  The 
operation included left knee arthroscopy and ACL reconstruction, 
chondroplasty of the medial femoral condyle and patella, and 
application of a left long leg splint.  X-rays indicated mild 
chondromalacia.  In September 2006, the Veteran separated from 
service.

On VA examination in July 2006, the Veteran stated that he had 
episodic pain on running, lifting heavy weight, and walking on 
uneven surfaces.  Pain occurred two to three times a week and 
lasted for several hours at a time.  There was no redness, heat, 
tenderness to the touch or edema.  The Veteran endorsed no 
instability or giving way, but did recount one episode of 
locking.  The Veteran had flexion from zero to 120 degrees 
without pain, and could rise on his toes or heels, as well as 
squat without pain.  Lachman's and McMurray's signs were 
negative, although mild instability to varus/valgus stress was 
noted.  On x-ray imaging, the Veteran had no obvious fractures or 
bony destructive changes of the left knee.  The patellofemoral 
space appeared adequate and a metallic screw was noted in the 
proximal tibia.

In January 2007 the Veteran had no laxity of the left knee, but 
was positive for pain with varus/valgus stress.  On medial aspect 
there was no effusion, locking or clicking, though some popping 
was noted.  The assessment was of a left knee strain.  On post-
deployment health assessment in July 2007, the Veteran reported 
muscle aches.

On VA examination in June 2009, the Veteran's left knee had no 
instability and did not give way.  There was pain and stiffness, 
but no episodes of subluxation, dislocation, locking, effusion, 
or flare-ups of joint disease.  The Veteran had no limitations on 
standing and did not use assistive devices.  Although the weight-
bearing joint was consider "affected" by the disability, the 
Veteran had a normal gait and no evidence of abnormal weight-
bearing.  There were no objective findings of abnormality, and no 
crepitation or grinding.   On range of motion, the Veteran had 
flexion to 134 degrees, extension to zero degrees, and no 
objective evidence of pain with active motion.  X-ray imaging 
showed no fracture or dislocation, no chondrocalcinosis and no 
joint effusion.  The Veteran did have cortical screw over the 
proximal tibia related to his prior ACL reconstruction.  It was 
noted that the Veteran participated in recreational sports, that 
he used a Nordic Track seven days a week and that he ran for 30 
minutes a day.

At a September 2009 hearing before the undersigned, the Veteran 
endorsed pain that he described as "not significant . . . more 
annoying than aggravating."

1.  Left Knee Laxity

In the rating decision on appeal, the Veteran was awarded service 
connection for laxity of the left knee, status post anterior 
cruciate ligament (ACL) reconstruction, and granted an evaluation 
of 10 percent effective September 16, 2006.  The disability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5257, 
for impairment of the knee.  Under this Code, a 10 percent rating 
contemplates slight recurrent subluxation or lateral instability.  
A 20 percent rating calls for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is awarded on 
evidence of severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.

After a careful review of the evidence above, the Board finds the 
Veteran's left knee laxity, status post ACL reconstruction, to be 
no more than 10 percent disabling.  The current 10 percent 
evaluation contemplates slight recurrent subluxation or lateral 
instability and in order to warrant the next higher, 20 percent, 
evaluation, such subluxation or instability must be moderate.  
Id.  Here, the Veteran's knee does not show more than slight 
subluxation or lateral instability.  Specifically, in July 2006 
the Veteran had no instability or giving way of the left knee and 
a medical report of January 2007 shows that the Veteran had no 
laxity of the left knee.  Furthermore, on VA examination in June 
2009 he had no instability or giving way of the knee.  While the 
Board is aware of mild instability to varus/valgus stress in July 
2006, subsequent reports indicate that such symptomatology was 
transitory as it was not present in 2007 or 2009.  The Board 
concludes that even the most favorable evidence reflects no more 
than slight instability.  Accordingly a rating higher than 10 
percent cannot be awarded under DC 5257.

In testimony to VA, the Veteran has asserted that his left knee 
disability meets the criteria for a rating higher than 10 
percent.  However, even when we accept the Veteran's statements 
as credible, there is no supporting evidence that he is currently 
experiencing either moderate subluxation or lateral instability 
as required by the rating schedule to in order to warrant a 
higher rating.  Furthermore, even the Veteran's testimony is 
nonspecific as to the degree or frequency of the instability.  In 
this case, the Board finds that the most probative evidence as to 
the extent of instability is the medical evidence reflecting no 
more than mild (i.e. slight) instability.

Based on the foregoing, the Board concludes that the Veteran's 
left knee laxity, status post ACL reconstruction, has been 10 
percent disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

2.  Chondromalacia of the Left Patella and Medial Condyle

In the September 2006 rating decision on appeal, the Veteran was 
awarded service connection for chondromalacia of the left patella 
and medial condyle, status post ACL reconstruction, and granted a 
noncompensable evaluation of effective September 16, 2006.  The 
disability is rated under 38 C.F.R. § 4.71a DC 5010-5260.  
Hyphenated diagnostic codes are used when a rating under one Code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27 (2009).  In 
this case DC 5260 is used for rating the Veteran's chondromalacia 
and medial condyle, while DC 5010 represents traumatic arthritis, 
the underlying source of the disability.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the knee is evaluated under DC 5260 and 
5261.  When flexion of the knee is limited to 45 degrees, a 10 
percent rating may be assigned.  Flexion limited to 30 degrees 
calls for a 20 percent evaluation.  A 30 percent rating may be 
assigned when flexion of the leg is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating is called for.  Where 
extension is limited to 30 degrees, a 40 percent evaluation is 
warranted and a 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, DC 5261.

After a careful review of the evidence above, the Board finds the 
Veteran's chondromalacia of the left patella and medial condyle 
to be 10 percent 
disabling.  DC 5003 indicates that on x-ray findings of 
arthritis, combined with non-compensable limitation of motion, a 
10 percent rating may be assigned on limitation of objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003.  Additionally, painful, unstable or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint, 38 C.F.R. § 4.59 (2009), and in 
assessing the level of severity of a disability VA considers the 
functional impairment due to pain, weakness, fatigability, and 
incoordination.  DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2009).

Here the record does reflect that the joint is painful on 
manipulation.  Specifically, in July 2006, the Veteran reported 
pain in the knee two to three times a week.  Furthermore, the 
Veteran's flexion was limited to 120 degrees, and Board infers 
from the record that motion past 120 degrees would be productive 
of pain.  It is also noted that the Veteran had pain on 
varus/valgus stress indicating pain on manipulation.  For all 
these reasons, the Veteran is entitled to a minimal compensable 
rating for the left knee.  38 C.F.R. § 4.59 (2009).  The 
evaluation is based upon limitation of flexion with pain.

In order to warrant a 20 percent evaluation, the evidence must 
show the functional equivalent of flexion limited to 30 degrees, 
DC 5260, or extension limited to 10 degrees, DC 5261.  38 C.F.R. 
§ 4.71a (2009) (the Board notes that separate ratings may be 
indicated for both flexion and extension).  Here, the Veteran has 
shown, even at his most limited, a range of motion from zero to 
120 degrees.  Hence a 20 percent rating is not warranted.  Id.

The Veteran's testimony is credible, including statements 
averring to pain on motion.  However, even when considered in the 
light most favorable to his claim, the evidence does not provided 
the basis for a rating higher than 10 percent.

Nothing in his pleadings, testimony or objective evidence 
suggests that extension is limited at all, or that flexion is 
functionally limited to approximately 30 degrees.  Rather, all 
the evidence establishes that the Veteran retains good functional 
use as demonstrated by VA examination his own testimony which 
indicates that his knee can go straight down (extension) and can 
be brought back (flexion) to at least 60 degrees.  Furthermore, 
his report regarding exercise reflects that the retains such 
motion outside of a clinical setting, and in actual use.

Based on the foregoing, the Board concludes that the Veteran's 
chondromalacia of the left patella and medial condyle disability 
has been 10 percent disabling throughout the period on appeal.  
All evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

3.  Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation in excess of 10 percent for laxity of the left knee 
is denied.

A 10 percent evaluation for chondromalacia of the patella and 
medial condyle is granted.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

A June 2009 report of VA examination states that the Veteran's 
last prior evaluation of the spine was "in 2008 in Kentucky VAMC 
with muscle relaxers and ibuprofen."  A review of the Veteran's 
claims file reveals no 2008 record relating to the spine that 
includes a notion indicating the use muscle relaxers and 
ibuprofen.  The Board is accordingly led to the conclusion that 
evidence pertinent to his claim is not of record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to request relevant treatment 
record relating to the Veteran's spine for 
all VA medical clinics in the state of 
Kentucky during 2008.  All attempts at 
acquiring such records are to be documented 
and associate with the Veteran's claims file.  
If the records sought cannot be located, a 
notation of that fact is to be associated 
with the claims file and the Veteran is to be 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


